On the 5th day of June, 1911, judgment was rendered in the county court of Washington county against appellant for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $50 and 30 days confinement in the county jail. From this judgment appellant attempted to appeal. The transcript of the record was not filed in this court until December 4, 1911, which was 182 days after the rendition of the judgment. In misdemeanor cases the appeal must be perfected by filing a transcript of the record in this court within 60 days from the date of judgment, *Page 731 
unless the court by special order extends such time; but in no event can this extension be for more than 120 days from the date of judgment. In this case there was no extension of time for filing the transcript in this court, and as the transcript was filed 122 days after the time allowed by law, we did not acquire jurisdiction of the case and the appeal is therefore dismissed, with directions to the county court of Washington county to proceed with the execution of its judgment.
DOYLE, J., concurs. ARMSTRONG, J., absent, and not participating.